Name: Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: trade policy;  prices;  cooperation policy;  social protection;  foodstuff; NA
 Date Published: nan

 Avis juridique important|31987R3730Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 352 , 15/12/1987 P. 0001 - 0002 Finnish special edition: Chapter 5 Volume 4 P. 0126 Swedish special edition: Chapter 5 Volume 4 P. 0126 COUNCIL REGULATION (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas in the wake of the exceptionally cold winter of 1986/1987 the Community applied, during several months in 1987, measures involving the supply of various foods to charitable organizations for distribution to the most deprived persons in the Community; Whereas reports from the Member States and from various of the charitable organizations involved in these measures show that they were of considerable value to the beneficiaries, but also that they give rise to financial and distributive difficulties for several of the organizations in question; Whereas the Community has through its intervention stocks of various agricultural products the potential means to make a significant contribution towards the well-being of its most deprived citizens ; whereas it is in the Community interest, and in line with the objectives of the common agricultural policy, to exploit this potential on a durable basis until the stocks have been run down to a normal level by introducing appropriate measures ; whereas experience gained from the application of the measures referred to above should help in the organization of any subsequent action of a similar nature ; whereas it is appropriate to consolidate in one text the legal basis for the implementation of such measures, HAS ADOPTED THIS REGULATION: Article 1 Provisions shall be made for goods which are in intervention stocks to be made available to certain designated organizations to enable food to be distributed to the most deprived persons in the Community. Such persons shall receive the food free of charge or at a price which in no case is greater than that justified by the costs incurred by the designated organizations in implementing the action. The distribution shall be made in accordance with an annual plan established by the Commission on the basis of the information supplied by the Member States. Article 2 1. The organizations referred to in Article 1 shall be designated by the Member State concerned. 2. Those Member States wishing to apply this scheme shall notify the Commission in due time each year. Article 3 Goods referred to in Article 1 shall be released free of charge to the designated organizations. The accounting value of such goods shall be the intervention price, adjusted by coefficients where necessary to take account of quality differences. Article 4 Subject to the detailed rules of application referred to in Article 6, the expenditure arising from operations applied in conformity with this Regulation is to be considered as forming part of the expenditure to stabilize agricultural markets as provided for in Article 1 (2) (b) of Regulation (EEC) No 729/70 (2) Thus, the goods made available under the provisions of Article 1 of this Regulation shall be financed by appropriations in the relevant budgetary heading within the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of the budget of the European Communities. Provision may also be made for this financing to contribute towards the costs of transport of produce from intervention centres and for administrative costs for the designated organizations generated by the implementation of this scheme, excluding any costs which may be borne by the beneficiaries within the framework of the application of Article 1. (1) OJ No C 318, 30.11.1987. (2) OJ No L 94, 28.4.1970, p. 14. Article 5 The Commission shall submit to the European Parliament and to the Council a report on the operation of this scheme as soon as possible after information on its first two years of operation is available. Article 6 The detailed rules of application of this Regulation shall be adopted in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75 (1) and with the corresponding provisions of the other Regulations setting up a common organization of the market for agricultural products. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1987. For the Council The President L. TÃRNÃ S (1) OJ No L 281, 1.11.1975, p. 1.